*394
Judgment affirmed.

3. It is complained that the county judge pennitted John Sweet and William Warren, witnesses for the State, to testify, over defendant’s objection, after they had failed to regard the order for their sequestration.
4. The judge allowed John Sweet to testify, over defendant’s objection, that defendant, within two years next before the indictment, played cards for money at his own house with persons other than those named in the indictment.
5. The refusal of the judge to charge as follows is assigned as error: “If you believe from the evidence that any benefit or hope of reward was held out to Jack Sweet to procure his testimony against defendant, either in this court or before the grand jury which preferred the indictment, you w,ould be authorized to disregard his testimony ; or, if you so find that he was a participant in the gambling complained of, if any gambling took place, you could not convict the defendant on his uncorroborated testimony.”
6. The defendant complains that he was not in the court-room at the time the verdict was returned and received by the court, nor until the jury had dispersed, but had been sent by an officer of court for a bucket of water; and that it was error to receive the verdict in his absence. The judge was not aware of his absence, nor was attention thereto called by his counsel.
7. The petition for certiorari also alleges that the verdict is contrary to law, evidence and the charge of the court.
R. H. Lewis and T. L. Reese, by brief, for plaintiff in error.
W. M. Howard, solicitor-general, by brief, contra.